                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


STEVEN KYLE DAVIS,

                            Plaintiff,

           v.                                      CASE NO. 21-3071-SAC

LAURA KELLY,


                            Defendant.


                MEMORANDUM AND ORDER TO SHOW CAUSE

I.   Nature of the Matter before the Court

      Plaintiff, a pretrial detainee in Sedgwick County Jail, filed

this pro se civil action pursuant to 42 U.S.C. § 1983. (Doc. 1,

p. 1.) Plaintiff purports to bring this action “on behalf of all

inmates awaiting trial,” and he names Governor Laura Kelly as

defendant. Id. As the factual background for this complaint,

Plaintiff alleges that he was criminally charged and detained in

July 2019. (Doc. 1-1, p. 1.) In March 2020, in response to the

COVID-19   pandemic,   Defendant   issued   an   order   “shutting   down”

Kansas state courts. (Doc. 1, p. 3, 5).

      As Count I of his complaint, Plaintiff claims that Defendant’s

emergency order violated his right to a speedy trial under the

Sixth Amendment to the United States Constitution. (Doc. 1, p. 5.)

As Count II, Plaintiff claims that Defendant’s order violated his

right to a speedy trial under Section 10 of the Kansas Constitution
Bill of Rights. Id. As a supporting fact for his claims, he

specifically alleges that he has been detained and awaiting trial

for nearly 2 years. Id. at 4. In his request for relief, Plaintiff

seeks $500,00.00. Id. at 7.

II.   Screening Standards

      Because Plaintiff is a prisoner, the court is required by

statute to screen his complaint and to dismiss the complaint or

any portion thereof that is frivolous, fails to state a claim on

which relief may be granted, or seeks relief from a defendant

immune from such relief. 28 U.S.C. § 1915A(a) and (b); 28 U.S.C.

§ 1915(e)(2)(B).

III. Discussion

      A. Plaintiff

      Plaintiff, who is proceeding pro se, asserts that he brings

this action “on behalf of all inmates awaiting trial.” (Doc. 1, p.

1.) It is well established that a pro se individual may not

represent others in court, even as a class representative. See

Fymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320, 1321 (10th

Cir. 2000). Moreover, Plaintiff must base a § 1983 claim on an

alleged violation of his own personal rights, not the rights of

others. See Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir.

1990).

      B. Defendant

      Plaintiff names Governor Laura Kelly as the sole defendant.
(Doc. 1, p. 1.) Under the Eleventh Amendment to the United States

Constitution, Defendant generally is immune from suit. See Lynn v.

Willnauer, Case No. 5:19-cv-03117-HLT, 2021 WL 1390384, at *17 (D.

Kan.    April    13,   2021)(“Governor     Kelly   also   enjoys     Eleventh

Amendment       immunity.”).   “The   Eleventh     Amendment   presents     a

jurisdictional bar to suits against a state and ‘arms of the state’

unless the state waives its immunity.” Id. (citing Peterson v.

Martinez, 707 F.3d 197, 1205 (10th Cir. 2013)). “It also extends

to ‘suit[s] against a state official in his or her official

capacity’ because such suits are ‘no different from a suit against

the State itself.’” Hendrickson v. AFSCME Council 18, 992 F.3d

950, 965 (10th Cir. 2021) (quoting Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989)). Thus, it appears that Defendant

is not a proper defendant to this action.

       C.Requested Relief

       Finally, Plaintiff seeks only monetary damages. The United

States Supreme Court has made clear that “a state prisoner’s claim

for damages is not cognizable under 42 U.S.C. § 1983 if ‘a judgment

in favor of the plaintiff would necessarily imply the invalidity

of his conviction or sentence,’ unless the prisoner can demonstrate

that the conviction or sentence has previously been invalidated.”

Edwards v. Balisok, 520 U.S. 641, 643 (1997) (quoting Heck v.

Humphrey, 512 U.S. 477, 487 (1994)). A judgment of this Court that

Plaintiff’s      speedy   trial   rights   have    been   violated    “would
necessarily imply the invalidity” of any future conviction on those

charges, so Plaintiff’s claim for damages is not cognizable under

§ 1983. To the extent that Plaintiff intended to or wishes to seek

dismissal of the charges pending against him and release from

custody, that form of relief must be requested in a petition for

writ of habeas corpus.

IV. Response Required

       For the reasons stated above, it appears that this action is

subject to dismissal in its entirety for failure to state a

cognizable claim under 42 U.S.C. § 1983 and failure to identify a

proper defendant. Plaintiff is therefore required to show good

cause, in writing, why his complaint should not be dismissed. If

Plaintiff does not file a response within the prescribed time,

this   matter     may      be    dismissed   without      further   notice   to   the

Plaintiff.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted to and

including August 9, 2021, to show good cause, in writing, to the

Honorable       Sam   A.        Crow,   United   States     District   Judge,     why

Plaintiff’s complaint should not be dismissed for the reasons

stated herein.

       IT IS SO ORDERED.

       DATED:    This 9th day of July, 2021, at Topeka, Kansas.

                                          S/ Sam A. Crow
                                          SAM A. CROW
                                          U.S. Senior District Judge
